[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This application for a preliminary injunction has been brought by Gregory Cantwell (Cantwell) on his behalf and on the claimed behalf of Techniweather Center, a Partnership (Techniweather). Techniweather, however, was dissolved as a partnership on or about April 1, 1996, by the act of defendant William Jacquemin (Jacquemin), the former equal partner of Cantwell. There was no written partnership agreement between the partners. The major weather service agreement performed by the partnership was with WICC-60 Radio (WICC), and was based on a written agreement with WICC effective October 31, 1994, and ongoing until sixty (60) days notice of cancellation by Techniweather or WICC. By letter dated April 11, 1996, WICC cancelled the agreement effective June 11, 1996.
Jacquemin, after dissolving the Techniweather partnership with Cantwell, made a proposal to WICC as an individual. Cantwell also made a proposal on his own behalf. WICC and Jacquemin entered into an agreement on April 12, 1996, and Jacquemin continues to furnish weather services to WICC to the present.
The purpose of a preliminary injunction is to preserve the status quo. The facts of this case do not have a status quo to preserve. The partnership has been dissolved by at least one of the partners and, therefore, is no longer in existence. The 1994 contract with WICC was terminated effective June 11, 1996, as provided by the terms of that contract and, therefore, there is no contractual relationship to maintain.
There may be claims by Cantwell against Jacquemin for money damages based on an accounting between the partners for the partnership assets up to the date of the dissolution of the partnership, but there is no basis for injunctive relief.
The application for a preliminary injunction is denied.
Stodolink, J. CT Page 4256